Citation Nr: 0809667	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-38 181	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida



THE ISSUE

Recognition as the veteran's surviving spouse for the purpose 
of establishing eligibility for death pension benefits.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active service from June 1943 to December 
1945.  He died in July 1995.  The appellant claims to be his 
surviving spouse.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in August 2006 and again in June 2007, when 
it was remanded for evidentiary development.  It has now been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran was married 
to another woman at the time that he attempted to marry the 
appellant; this prior marriage constituted an impediment to 
his marriage to the appellant.

2.  The appellant did not cohabit with the veteran 
continuously from the date of the attempted marriage until 
his death.  


CONCLUSION OF LAW

The appellant may not, as a matter of law, be considered the 
veteran's surviving spouse for VA benefit purposes.  38 
U.S.C.A. §§ 101, 103, 1541, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.50-3.54 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that she is entitled to death pension 
benefits because she is the veteran's surviving spouse and 
the mother of seven children by the veteran.  She 
acknowledges that she and the veteran separated many years 
ago and contends that they separated due to spousal abuse.  
She also acknowledges that the veteran was living with 
another woman and holding himself out as though married to 
her prior to his terminal illness.  However, she claims that 
because she and the veteran were never divorced, her marriage 
to him remains valid and should be recognized by the VA for 
the purpose of awarding death benefits.  

Duties to notify and assist

As a preliminary matter, the Board is required to address 
whether VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 
3.326.  These laws and regulations provide, among other 
things, that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim; however, VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  First, proper 
notice must be provided to a claimant before the initial VA 
decision on a claim for benefits and must:  (1) inform the 
claimant about the information and evidence not of record 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the appellant was not provided this information in a 
formal letter prior to the initial adjudication of her claim 
for death pension benefits, review of the veteran's claims 
file shows that she was informed of the requirement that she 
provide evidence reflecting the veteran's previous marriages 
and divorces so as to establish the legitimacy of her 
marriage to the veteran in the context of a claim for 
apportionment of the veteran's VA benefits which she filed in 
1983.  These requirements have not changed since that time, 
and were repeated in the original July 2003 denial letter 
pertaining to the appellant's claim for death pension.  She 
was provided with a formal letter containing the information 
outlined above in a November 2006 letter, prior to the most 
recent adjudication of her claim at the RO level.  
Furthermore, through the aegis of two prior Board remands, in 
which the evidence necessary to establish her entitlement to 
the benefit sought was outlined in detail, the Board is 
satisfied that the appellant has been fully informed of the 
evidence necessary to prove her claim.  Indeed, review of her 
correspondence pertaining to the claim shows that she in fact 
understands what is necessary, but is unable to produce the 
evidence required.  

She was informed of the law and regulations governing the 
award of effective dates in the November 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA's duty to notify has thus been satisfied.

With regard to the VA's duty to assist the appellant in 
obtaining evidence to support her claim, the Board notes that 
multiple attempts were made to obtain the veteran's VA 
education file which presumably would contain information 
about the veteran's dependents and the dependency allowance 
which he was paid while he completed his VA-sponsored 
educational program in the 1950s.  Unfortunately, despite 
multiple attempts to locate the file, including requests to 
multiple storage facilities, and two Board remands, the RO 
concluded in a December 2007 memorandum that the veteran's 
education file was unavailable and that further efforts to 
locate it would be futile.  As the file is simply 
unavailable, the VA will have to proceed with a determination 
on the appellant's claim without this information.  38 C.F.R. 
§ 3.159(c)(2).  We find, as well, that all other evidentiary 
development pertinent to the claim has been accomplished.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's claims file contains multiple marriage 
certificates reflecting marriage to multiple women over the 
years, but only a single divorce order.  The divorce order is 
dated in March 1951 and pertains to dissolution of a marriage 
between the veteran and "[redacted]."  Subsequent to that, the 
file contains a marriage certificate reflecting marriage to 
"[redacted]" in July 1951, two different certificates 
reflecting marriage to "[redacted]" and "[redacted]" in November 
1952, and a certificate showing marriage to "[redacted]" in 
December 1978.  Additionally, the file contains multiple VA 
marital status forms, completed and submitted by the veteran, 
on which he reported being married to "[redacted]," "[redacted]," 
and "[redacted]."  Information received from the Social 
Security Administration indicates that that agency's records 
reflected a marriage to "[redacted]" which was terminated by 
her death in March 1982.

The file contains four birth certificates, dated from 1953 to 
1959, reflecting the birth of four children, identified as 
the offspring of the veteran and the appellant.  All of the 
children were given the last name of the veteran.  

Prior to the veteran's death, he had been in receipt of VA 
pension benefits.  As noted above, the appellant filed for an 
apportionment of those benefits on behalf of herself and her 
minor daughter in 1983.  This apportionment was denied, on 
the basis that the appellant had not proven she was married 
to the veteran or that the veteran was the father of her 
child.  When contacted about the matter, the veteran denied 
being the child's father.  

A field examination conducted in June 1988 for purposes of 
establishing the proper dependency allowance of the veteran's 
pension benefits yielded little helpful information, and the 
social worker who conducted the examination concluded that 
the veteran was so mentally impaired by Alzheimer's disease 
that he was unable to provide any helpful information 
pertaining to his marital status.  At that time, however, the 
veteran was living with [redacted]and referred to her as his 
wife.  

According to the veteran's death certificate, he was married 
to [redacted] at the time of his death.  [redacted]filed for VA 
death pension benefits following the veteran's death and was 
awarded such benefits in 1995; however, they were 
discontinued the following year based upon her excessive 
employment income. 

Certain VA death benefits, including death pension, are 
payable to a veteran's surviving spouse.  38 U.S.C.A. §§ 
1310, 1541.  The term "surviving spouse" means a person who 
was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse) and who has not remarried or (in cases not involving 
remarriage) has not since the death of the veteran lived with 
another person and held himself or herself out openly to the 
public to be the spouse of such other person.  Additionally, 
the law provides that a spouse is a person of the opposite 
sex who is a husband or wife.  38 U.S.C.A. § 101(31); 38 
C.F.R. § 3.50.  A wife is a person whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 
C.F.R. § 3.50(a).

For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
3.1(j).  For VA death benefits entitlement purposes, the 
veteran must have been married to the appellant for over one 
year or for any period of time if a child was born of the 
marriage.  (There are also alternative qualifications for 
death compensation and pension-none here applicable.)  38 
C.F.R. § 3.54.

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the following requirements 
are met: (a) the marriage occurred one year or more before 
the veteran died, or existed for any period of time if a 
child was born of the purported marriage or prior to such 
marriage; (b) the claimant entered into the marriage without 
knowledge of the impediment; (c) the claimant cohabited with 
the veteran continuously from the date of marriage until his 
death; (d) no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death. 38 U.S.C.A. § 103; 38 
C.F.R. § 3.52.

Basically, the admittedly-incomplete evidence of record shows 
that the veteran married "[redacted]" in July 1951 and then 
married the appellant in November 1952.  There is no 
indication that the veteran was ever divorced from [redacted], 
meaning that the July 1951 marriage to [redacted] constituted an 
impediment to a subsequent valid marriage to the appellant.  
No state recognizes multiple marriage as being valid, 
therefore, the veteran's marriage to the appellant cannot be 
considered valid under the law unless he had previously 
terminated the marriage with [redacted].  As discussed above, 
despite multiple efforts to obtain documentation of such a 
termination, no such evidence has been obtained.  

As set forth above, however, for VA purposes an attempted 
marriage may be deemed valid under certain circumstances set 
forth at 38 C.F.R. § 3.52.  In this case, the attempted 
marriage occurred more than one year before the veteran died, 
and multiple children were born of the purported marriage, 
thus meeting the first criterion for recognition of the 
attempted marriage.  It seems reasonable to assume that the 
appellant entered into the marriage without knowledge of the 
impediment of the veteran's prior, undissolved, marriage, and 
her current contentions support this assumption as well.  
However, the appellant does not contend and the evidence does 
not show that she cohabited with the veteran continuously 
from the date of marriage until his death, meaning that the 
third criterion is not satisfied.  Furthermore, another woman 
did file a claim for death pension benefits based upon the 
veteran's service, which was granted by the VA, although the 
benefits were later cut off on account of excess income.  
Thus, the appellant cannot satisfy two of the four criteria 
set forth at 38 C.F.R. § 3.52 for the recognition of her 
attempted marriage to the veteran.  

For these reasons, the Board finds that the appellant was not 
the lawful spouse of the veteran at the time of his death and 
that, as a matter of law, she is not the veteran's surviving 
spouse for VA benefit purposes.  The preponderance of the 
evidence is against the claim and the appellant's claim for 
recognition as the veteran's surviving spouse must be denied.


ORDER

Recognition as the veteran's surviving spouse for the purpose 
of receiving VA death pension benefits is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


